DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Kohli on March 22, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Replacement claims: replace claims 16, 17, 25, 26, 35, & 36 as set forth below.
16.	A gaming system, comprising: 
at least one processor; and
at least one memory operatively connected to said at least one processor, the at least one memory comprises instructions executable by the at least one processor to: 
display a placement area on a display device; 
associate a credit with a first section of said placement area; 
decrease said credit by an amount physically selected by a user, said physical selection occurring via the user's interaction with a graphical user interface on the display device physically via a touch sensor associated with said display device or via one or more buttons operatively connected to said at least one processor; 
randomly select at least two cards from a deck of cards and display them in said first section of said placement area; 
randomly select at least five cards from said deck of cards and display them in a second section of said placement area, wherein said at least five cards are separate from said at least two cards; 
selectively move at least one of the cards in said second section to said first section, wherein said selective move is based on the user's interaction with said graphical user interface physically via said buttons or via said touch sensor; 

increase said credit if said outcome between the cards favors the cards in said first section.  

17. 	The gaming system of claim 16, wherein: 
each card in said deck of cards has a front face; and 
the at least one memory further comprises instructions executable by the at least one processor to: 
display at least two of said at least five cards with the front face facing up, and 
display all of said at least two cards with the front face facing up.  

25. 	A method of gaming for a gaming system, the gaming system comprising: 
a handheld device with at least one processor; 
a computer server with at least one processor, wherein said computer server is in data communication with said handheld device, wherein: 
at least one memory is operatively connected to said at least one processor in said handheld device; and 
at least one memory is operatively connected to said at least one processor in said computer server, and
the method comprising the steps of: 
displaying a placement area on a display device associated with said handheld device, said placement area having a first section and a second section; 
associating a credit with a first section of said placement area on said display device; 
decreasing said credit by an amount physically selected by a user, said physical selection occurring via the user's interaction with a graphical user interface on the display device physically via a touch sensor associated with said display device or via one or more buttons operatively connected to said at least one processor in said handheld device; 
randomly selecting at least two cards from a deck of cards and displaying them in said first section of said placement area; 
randomly selecting at least five cards from said deck of cards and displaying them in a second section of said placement area, wherein said at least five cards are separate from said at least two cards; 

determining an outcome between the cards in said first section versus the cards in said second section based on a predetermined criteria of a poker-based ranking having at least three cards; and 
increasing said credit if said outcome between the cards favors the cards in said first section.  

26. 	The method of gaming of claim 25, wherein each card in said deck of cards has a front face, 
the method further comprising: 
displaying at least two of said at least five cards with the front face facing up, and 
displaying all of said at least two cards with the front face facing up.  

35. 	A gaming machine, comprising: 
	a screen; 
an electronic controller coupled to said screen, the electronic controller being configured to 
display a placement area on said screen; 
said placement area comprises a first section and a second section; and 
a value transfer mechanism for receiving value from a player, the value transfer mechanism comprising at least one of a coin acceptor, a bill validator, and a ticket reader, wherein said electronic controller is configured to: 
communicate with said value transfer mechanism and associate value received by said value transfer mechanism as a credit for said first section; 
decrease said credit by an amount physically selected by a user, said physical selection by said user occurring via one or more player-input switches or via a touch sensor operatively associated with said screen; 
randomly select at least two cards from a deck of cards and display them in said first section; 
randomly select at least five cards from said deck of cards and display them in said second section, wherein said at least five cards are separate from said at least two cards; 
accept input from said user to selectively move at least one of the cards in said second section to said first section, wherein said input is based on physical interaction by said user with said one or more player-input switches or with said touch sensor; 

increase said credit if said outcome between the cards favors the cards in said first section.  

36. 	The gaming machine of claim 35, wherein each card has a face side, and said electronic controller is configured to: 
display at least two of said at least five cards with their face side facing up; and 
display all of said at least two cards with their face side facing up.

REASONS FOR ALLOWANCE
Claims 16-39 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art fails to indicate any reference, or references, which taken alone or in combination, that disclose or suggest the invention as explicitly set forth in any of at least claims 16, 25, or 35.
More specifically, while the prior art is replete with card games in which cards can move from one hand or area designated for receiving said cards to another hand or another area designated for receiving cards (e.g. old and well-known game of hearts where cards are moved from one player to another during play of the game) and the prior art is replete with a variety of poker variants, there is no prior art alone or in combination that explicitly sets forth the random selection of at least two cards from a deck for a first section of a placement area, random selection of at least five cards from the deck for a second section of a placement area, moving at least one of the cards in the second section to the first section via user interaction using either buttons or a touch sensor, determining an outcome between the cards in the first section versus the cards in the second section based on a predetermined criteria of a poker-based ranking having at least three cards, and increasing credit if the outcome favors the cards in the first section, all in explicit combination with each of the other limitations in each of claims 16, 25, & 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715